THE FIRST OF LONG ISLAND CORPORATION 10 Glen Head Road Glen Head, New York 11545 July 6, 2016 Via Edgar Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The First of Long Island Corporation Registration Statement on Form S-3 (Registration No. 333- ) Request for Acceleration of Effectiveness Ladies and Gentlemen: The First of Long Island Corporation, a New York corporation (the “Company”), hereby requests that its above-referenced Registration Statement on Form S-3 be declared effective at 5:00 p.m. on July 8, 2016, or as soon thereafter as is practicable. The Company hereby acknowledges that: ● should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; ● the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and ● the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, /s/ Mark D. Curtis Mark D. Curtis Senior Executive Vice President, Chief Financial Officer and Treasurer
